Citation Nr: 1143703	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  05-41 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a heart disorder including as secondary to service connected generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant's Daughter/Legal Guardian 


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1942 to January 1946 and from August 1950 to January 1952 with additional service in the U.S. Marine Corps Reserve. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reopened a final disallowed claim for service connection for a heart disorder but denied service connection on the merits. 

The Board remanded the claim in January 2009 and December 2009 for procedural development.  

The Veteran's daughter who is also his legal guardian testified before the Board by videoconference from the RO in April 2011.  A transcript of the hearing is associated with the claims file. 

In May 2011, the Board granted the petition to reopen the claim and remanded the claim for further evidentiary development.  In August 2011, the Board remanded the claim for additional evidentiary development.   


FINDING OF FACT

The credible and probative lay and medical evidence is in relative equipoise as to the question of whether a service-connected generalized anxiety disorder caused chronic aggravation of the Veteran's coronary artery disease and residuals of a coronary artery bypass graft. 


CONCLUSION OF LAW

The criteria for service connection for a heart disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

The Veteran served as a U.S. Marine Corps artillery officer with combat service in the Pacific Theater during World War II.   He performed a second period of active duty in the continental United States as a base housing officer and continued Reserve service until 1972, retiring at the rank of Lieutenant Colonel.  He contends that he experiences a heart disorder that first manifested on active duty or is secondary to a service-connected anxiety disorder.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 	
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including cardiovascular disease).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated.  

Service treatment records for the Veteran's first period of active service are silent for any symptoms, diagnoses, or treatment of a cardiovascular disorder.  In November 1950, the Veteran underwent an electrocardiogram that showed ST and Q wave abnormalities that suggested coronary artery disease.  The Veteran underwent additional testing that showed no abnormalities and the diagnosis was not confirmed.  The Veteran continued active service with no limitations.  

In April 1952, the Veteran submitted a claim for service connection for heart trouble.  In December 1952, a VA physician noted the Veteran's report of a chest gripping sensation prior to rising in the morning that he experienced for two years duration.  The Veteran reported no shortness of breath.  A clinical examination, electrocardiogram, and X-rays were normal.  The physician noted no heart disease.  The RO denied service connection for heart disease in February 1953. 

In January 1968, the Veteran submitted a brief note from a private physician reporting that the Veteran sustained a coronary occlusion in June 1967 with very minimal damage and no further explanation.  The RO denied reopening the claim in February 1968 because there was no credible evidence that the occlusion was related to any aspect of service.  

In a March 1968 Reserve annual physical examination, a military physician noted that the Veteran had a brief episode of coronary artery insufficiency with a small infarct in June 1967 for which he was hospitalized for two weeks.  The clinical records of this treatment are not in the claims file.  Although the physician noted that there were no apparent residuals and that the episode was not disqualifying, the Chief of the Navy Bureau of Medicine and Surgery (Bureau) considered the Veteran for discharge from reserve service.  In correspondence in May 1968, a military and a private physician recommended that the Veteran be retained in reserve service for three more years so that he could qualify for a pension.  The physicians noted that the Veteran had no symptoms before and after the 1967 episode and was currently asymptomatic with no clinical indications of heart disease.  The Veteran was working full time, led an active life walking three to five miles daily, and was engaged in a weight loss program.  The Bureau granted a waiver, and the Veteran continued reserve duty until retirement.  A January 1972 annual physical examination report noted the 1967 "heart attack" from which the Veteran was completely cured with no residuals.  

Private treatment records showed that the Veteran experienced a large anterior myocardial infarction, intermittent left bundle branch block, and congestive heart failure in October 1988.  After continued symptoms of chest pain and shortness of breath, the Veteran was diagnosed with arteriosclerotic coronary artery disease, post infarction angina, and congestive heart failure and underwent a triple coronary artery bypass graft in February 1989.  

There are no records of medical treatment for any disorders from 1989 to 2002.  The record from active military service, reserve service, and post-service treatment in 1988-89 are silent for any psychiatric symptoms or care.  The Veteran worked as a VA employee evaluating disability claims.  

In January 2002, a VA nurse practitioner (NP) noted the Veteran report of having received treatment for anxiety in 1947 and that he had been experiencing depressed mood, social avoidance, and anxiety for the past six months.  In March 2002, a VA psychiatrist noted the Veteran's report of using medication for anxiety since the 1960s.  The psychiatrist noted the history of treatment for hypertension and coronary artery disease in 1988, and radiation treatments for prostate cancer three years earlier.  The psychiatrist diagnosed depression and chronic anxiety with mild to moderate stressors from medical problems and difficulty adjusting to aging. 

In December 2002, the Veteran's private cardiovascular consultant physician noted that he was doing well and ordered a series of non-invasive tests.  A physician noted that the Veteran quit smoking in 1951 and that he had no family history of cardiovascular disease.  While the Veteran did not have diabetes and was not overweight, he had been diagnosed with hyperlipidemia and hypertension.  An exercise stress test showed a metabolic equivalent of 10.2.

In August 2003, the RO received the Veteran's claim for service connection for a heart disorder related to stress and for posttraumatic stress disorder (PTSD).  He submitted a statement describing his experiences in combat in the Pacific in 1943-45.  

In January 2004, the Veteran was examined at a VA medical center in Florida where he spent the winter months.  A VA physician accurately summarized the Veteran's history of heart-related episodes in 1967 and 1987-88 and noted that the Veteran's private cardiologist in Maine had prescribed a blood thinning medication.  It was noted that the Veteran denied any shortness of breath or abnormalities during a recent exercise test but did experience occasional chest pain.  The Veteran reported a previous diagnosis of hypertension but indicated that he was not using any medication to control blood pressure.  The Veteran reported daily exercise including walking, stationary cycling, and pushups.  The physician noted that to his knowledge posttraumatic stress disorder was not a cause or risk factor for coronary artery disease.  The same month, a VA mental health examiner noted the Veteran's reports of treatment for anxiety for many years and increasing discomfort in groups of people.  The Veteran had some intrusive thoughts of combat but enjoyed television shows (but not movies) about World War II and tried to focus on the good times rather than the bad memories.  The Veteran reported that his depression was in part related to sexual dysfunction since his myocardial infarction.  The examiner diagnosed generalized anxiety disorder and concluded that the symptoms were not consistent with PTSD. Nevertheless, the examiner concluded that the anxiety was as likely as not related to his combat experiences.  

In January 2004 private physicians noted that an electrocardiogram showed intraventricular conduction defect, left axis deviation, and atrial fibrillation.  A physician found that these indications were not hemodynamically significant and continued medical management.  Nevertheless, the Veteran underwent the implantation of a pacemaker to control the atrial fibrillation.  Annual reports from the private cardiologists from 2004 through 2009 showed that the Veteran was experiencing increasing dementia but his cardiovascular disease was stable with no deterioration.  

In March 2004, the RO denied service connection for PTSD.  In October 2005, the RO granted service connection for generalized anxiety disorder, effective the date of claim in August 2003. 

In January 2007, the Veteran submitted several articles from health-related internet sites that referred to recent statistical studies suggesting that symptoms of PTSD were increased risk factors for heart disease.  One study was published by an associate profession of medicine who also was on the staff at a VA medical center.  

In October 2007, the Veteran received a comprehensive geriatric examination at a private medical center.  The examining physician noted no new cardiovascular symptoms and no symptoms of depression.  However, the Veteran had developed vascular dementia.  

In August 2010, a VA psychologist examined the Veteran and noted continued deterioration in memory.  The Veteran's daughter noted that the Veteran reported intrusive thoughts of his combat experiences.  There were no gross psychotic processes such as delusions or hallucinations, and there were no deficits in reality, judgment, or insight except as a consequence of memory loss.  The Veteran's anxiety manifested only as discomfort socializing outside the home. 

In correspondence in March 2011, a physician at the Veteran's cardiovascular consultant practice noted that the Veteran's family requested his opinion on the relationship between the cardiovascular disease and PTSD and anxiety from his combat service in World War II.  The physician noted that prior to the first cardiovascular event in 1967, the Veteran had risk factors of smoking until age 40 and borderline hypertension but no established hyperlipidemia.  The physician characterized the disease as premature atherosclerosis.  The physician noted a review of unspecified medical literature and concluded that some peer reviewed articles tried to establish a link between PTSD and coronary artery disease.  The physician noted that the premature nature of the Veteran's heart disease and the literature raised the possibility of a link, but that smoking and other unknown risk factors may be involved.   

In an April 2011 Board hearing, the Veteran's youngest daughter stated that the Veteran had been a heavy drinker and that her mother (the Veteran's spouse) told her that the Veteran experienced nightmares with violent awakenings.  The daughter stated that she observed the Veteran's compulsive behaviors and social isolation for many years.  Deterioration in the Veteran's short term memory began in 2002 and was diagnosed as dementia in 2007 when he was no longer able to drive or manage his affairs and the daughter became his legal guardian.  

In May 2011, the Board found that the March 2011 letter with opinion of the private physician was new and material evidence pertaining to the issue of service connection for cardiovascular disease, but was not conclusive.  The Board remanded the claim for the RO to schedule a cardiovascular examination.  The Board requested that the examiner provide an opinion as to: (a) whether the Veteran's diagnosed heart disorders were at least as likely as not etiologically related to service connected generalized anxiety disorder, and (b) whether a heart disorder was chronically aggravated by a service-connected disorder, or directly related to any aspect of military service.  In August 2011, the Board again remanded the claim for the examiner to provide a more complete opinion including consideration of atrial fibrillation as a diagnosed cardiovascular disorder.   As the examination was performed and a report and opinion were obtained, the Board concludes that there has been substantial compliance with the instructions of the remand.  The Board will further evaluate the opinion evidence below.  

In June 2011, a VA physician noted a review of the claims file, and accurately summarized the 1967 episode and the diagnoses of coronary artery disease, myocardial infarction, congestive heart failure, bypass grafts, atrial fibrillation, and insertion of a pacemaker with a listing of medications.  However, in another section of the report, the physician noted no history of cardiovascular disease other than dyspnea and no medications.  The Board concludes that the entries in this section are administrative errors as they are inconsistent with the record and the remainder of the physician's report.   On examination, the physician noted no indications of congestive heart failure or pulmonary hypertension.  Blood pressure was measured as 114/75 mmHg.  The physician referred to an electrocardiogram and concluded that heart size was normal.  There was no testing of left ventricle function and the physician concluded that an exercise stress test was contraindicated because of the Veteran's age.  The physician diagnosed coronary artery disease status post myocardial infarction, bypass grafts, and pacemaker.  The physician concluded that the abnormal electrocardiogram in 1950 was not related to the development of the cardiovascular disorders several decades later.  He concluded that the early onset of coronary artery disease was caused by hypertension and a history of tobacco use.  He further concluded that there was no medical evidence that coronary artery disease is caused by or in this Veteran's case chronically aggravated by a generalized anxiety disorder.  The physician did not provide additional rationale or comment on the internet articles or the opinion of the private physician.    

In August 2011, the Board remanded the claim, requesting a supplemental opinion from the physician addressing the etiology of the Veteran's atrial fibrillation and possibility of chronic aggravation by the anxiety disorder.  Later the same month, the physician appended additional conclusions to his original report.  He concluded that the Veteran's atrial fibrillation and the implant of a pacemaker were not caused or chronically aggravated by the anxiety disorder.  He noted that the abnormal electrocardiogram in 1950 was not related to the atrial fibrillation six decades later, and that generalized anxiety disorder was not the cause of, or a known medical source of, aggravation of atrial fibrillation.    

The Board concludes that service connection for a cardiovascular disorder on a direct basis is not warranted.  The only credible evidence of a manifestation of a cardiovascular deficiency during active service was the November 1950 initial electrocardiogram abnormality which was immediately discounted by additional testing.  The Veteran experienced a brief episode of coronary artery insufficiency with a small infarct in June 1967, but there is no credible evidence to support a finding that this event occurred on active duty for training or inactive duty training.  Moreover, two physicians examined the Veteran many months later and found that he had fully recovered.  The Veteran continued his Reserve service until retirement with no medical evidence of any chronic cardiovascular residuals or symptoms.  The Veteran was working full time, he led an active life walking three to five miles daily, and he engaged in a weight loss program.  

The first manifestation of a chronic cardiovascular disorder was when the Veteran experienced a large anterior myocardial infarction, intermittent left bundle branch block, and congestive heart failure in October 1988 followed by a triple coronary artery bypass graft in February 1989.   Although there is credible medical evidence of arteriosclerotic coronary artery disease, post infarction angina, and congestive heart failure starting at that time, the disorders manifested greater than one year after active service.  The Board places probative weight on the opinions of the VA physicians in 2004 and 2011 that the disorders were not related to the abnormal electrocardiogram in 1950 because the testing did not confirm an abnormality at the time.  

The Board further concludes that the weight of credible and probative evidence supports the finding that the Veteran's cardiovascular disorders were not proximately caused by his anxiety disorder.  

The Board acknowledges that the Veteran and his family are competent to report on their observations of symptoms such as increasing social isolation, irritability, and intrusive memories of wartime experiences.  Their observations are credible as they are consistent with clinical observations starting in 2002 that were not challenged by examiners.  The Veteran reported to a clinician that he was treated for anxiety in 1947, and his daughter stated that he displayed some symptoms and used medication for anxiety in the 1960s.  However, the Board places less probative weight on these reports and much greater probative weight on the active duty and reserve treatment records that are completely silent for any psychiatric symptoms through military retirement in 1972.  Whether the nature and severity of the behaviors warrant a diagnosis of a chronic psychiatric disorder is a complex matter requiring medical expertise.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  

In this case, the Veteran and his daughter are competent to report that he experienced anxiety since his wartime service but they do not have the medical expertise to provide a competent diagnosis of an acquired psychiatric disorder that was not diagnosed until many years later.  The Veteran's satisfactory service as a senior Marine officer and as a VA claims adjudicator for many years weighs against the early onset of a psychiatric disorder.  The Veteran's chronic cardiovascular disease first manifested and was diagnosed and treated in 1988.  The earliest treatment and diagnosis for an anxiety disorder was in 2002, many years later, and was reported by the Veteran to have manifested only six months earlier.  At that time, the attending physician noted that the anxiety was related to medical problems and aging.  Therefore, there is some evidence that the cardiovascular disease contributed to the onset of anxiety, but not the reverse.  Therefore, the Board concludes that the onset of a chronic cardiovascular disability preceded the diagnosis of a chronic psychiatric disorder by many years.  Further, the VA physician in 2004 concluded that the Veteran's early onset of cardiovascular disease was related to hypertension and smoking. 

The Board considered the internet articles submitted by the Veteran in 2007 which suggest that there is medical evidence that anxiety disorders including PTSD may be increased risk factors for diseases including hypertension and heart disease.  The materials submitted by the Veteran did not identify the studies in sufficient detail so that they could be retrieved and reviewed by the Board.  Regardless, the Board is not competent to perform medical evaluations of the validity of the research or its applicability to the Veteran's specific medical status.   Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Regrettably, VA physicians in 2004 and 2011 did not acknowledge or comment on the studies cited in the articles.  The Veteran's physician in 2011 referred to unidentified peer reviewed articles and commented that the research raised the possibility of a link between coronary artery disease and PTSD but that the Veteran also had other relevant risk factors.  The Board is mindful that that VA physicians and psychologists associated with VA's National Center for PTSD have performed or published research addressing increased risk factors for physical disorders caused by PTSD.  See Research on PTSD, National Center for PTSD, U.S. Department of Veterans Affairs, http://www.ptsd.va.gov/professional/pages/fslist-research.asp (last visited Nov. 15, 2011).  Therefore, the Board concludes that statements by the VA physician indicating that there is no medical evidence relevant to relationships between anxiety disorders and cardiovascular disease are not credible and diminish the probative weight of his opinions.  Further, the private physician's opinion likewise has diminished probative weight as the physician concludes only that the research suggests a possible relationship as a risk factor among several other factors unrelated to anxiety or military service.  Finally, statistical evidence of increased risk factors falls short of demonstrating proximate cause.

Therefore, to determine if it is at least as likely as not that the Veteran's specific cardiovascular diseases and residuals were chronically aggravated by his anxiety disorder, the Board must evaluate whether the record showed that his heart disease increased in severity.  If so, the Board must then evaluate the probative weight of the three opinions provided by VA physicians in 2004 and 2011 and by the private physician in 2011 to determine whether any increase in severity was caused by anxiety.  

The record contains little conclusive evidence of worsening symptoms since the Veteran's myocardial infarction and bypass graft surgery in 1988.  The clinical records showed that the Veteran lived a relatively active life consistent with aging.  The Veteran was 82 years old at the time of the diagnosis of the anxiety disorder in 2002, and an exercise stress test showed a metabolic equivalent of 10.2.  The Veteran was subsequently diagnosed with atrial fibrillation which his cardiologist noted was not hemodynamically significant.  Nevertheless, the Veteran underwent the pacemaker implant in 2004.  Further exercise testing was contraindicated because of age.  The annual reports of the cardiologists showed that the disease was stable.  However, the Board concludes that the onset of atrial fibrillation requiring the implantation of a pacemaker was an increase in the level of severity of the disease as it constituted an additional cardiovascular abnormality not previously identified.  
  
The VA physicians concluded from reviews of the record and examination of the Veteran that his heart disease and residuals were not chronically aggravated by anxiety.  However, the physicians provided little rationale and did not acknowledge or comment on the on-going medical research.  The private physician generally addressed the research without specific citation or analysis and provided only a conditional opinion suggesting the presence of an increased risk factor among others not related to anxiety or military service.  The Board concludes that further requests for opinions and additional delay in adjudication is not productive because of the Veteran's age, the disparity of opinion, and the preliminary and conditional stage of the relevant medical research limited to statistical risk factors.  Therefore, resolving all doubt in favor of the Veteran in this case only, the Board finds that the credible lay and medical evidence, though limited in probative weight, is in relative equipoise and that service connection for coronary artery disease is warranted on the basis of chronic aggravation.  The "benefit of the doubt" rule is for application, and the Board must grant the service connection claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


